DETAILED ACTION
	Receipt is acknowledged of Applicants’ amendments to the claims and remarks, filed on 30 December 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Currently amended claim 1 is directed to a dry powder composition comprising a micronized-formulation of NSAID particles, wherein the particles and composition are carrier-free, and the particles consist of pure, excipient-free, and undiluted NSAID.  Functional limitations of claim 1 include “wherein the composition has a respirable fraction (RF) value of at least 50%” and “wherein the NSAID possesses anti-inflammatory and antimicrobial activities.”  The limitation “for treating or ameliorating inflammation and/or treating a disease in a subject in need thereof” is considered to be an intended use of the claimed composition.   Please note that the claim uses the transition phrase “comprises” and is thus open to any element not explicitly recited in the claim.  
*  *  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 57 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,051,566 (“Bianco”) (currently of-record).
Bianco discloses NSAIDs administered by inhalation (see, e.g., abstract).  Regarding claims 1 and 10, the NSAID particles are pure and undiluted and may comprise indomethacin (see, e.g., abstract and claims 1-5).  The disclosed composition has no carrier.
Regarding the “dry powder” of claim 1, Bianco discloses “mixtures of powders with microfine drugs which can be administered using inhalers” (see col. 2, lines 4-6).
Regarding claim 5, the NSAID particle size is disclosed at 0.5 to 7 microns (see col. 1, lines 65-67).
Regarding claim 57, the disclosed composition may comprise mixtures of powders with microfine drugs administered using inhalers (see, e.g., abstract). 
Regarding the RF value claim 1 and aerosol efficiencies of claim 56, Applicants’ composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
The process of micronizaiton in claim 1 and air jet-milling recited in claim 3 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
*

Claims 1-3, 5, 10, 13, 18, 57, and 60 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,051,566 (“Bianco”) (currently of-record) in view of US 2014/0065219 (“Bosch”), further in view of US 2012/0160944 (“Dodd”) (both references cited on the IDS filed on 22 November 2017).
Bianco is discussed above.  
Bianco differs from the instant claims in that it does not explicitly teach limitations recited in claims 2, 13, 18, and 60. 
Bosch teaches methods for making inhalable composite particles comprising a pharmaceutically-active agent (see, e.g., abstract).
Regarding claims 1 and 2, treatment of infectious disease is taught (see [0250]).
Regarding claim 10, the NSAID may be ibuprofen (see [0320]).
Regarding claims 1 and 13, antibacterial agents are disclosed (see [0318]).
Regarding claims 1 and 18, hydrocortisone is taught (see [0313]).
Regarding claim 57, the powder is free-flowing (see, e.g., [0199]).  
Regarding claim 60, ciprofloxacin is disclosed (see [0313]).
The process of micronizaiton in claim 1 and air jet-milling recited in claim 3 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	In any event, Bosch teaches air jet-milling (see, e.g., [0070]) and Dodd teaches micronized NSAIDS, such as indomethacin (see [0066] and [0432]).  Dodd explains that a blend using the disclosed invention (including micronization – see, e.g., [0138]) has superior powder flow properties compared to the powder flow properties of a blend manufactured using a conventional process (see [0155]).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the inhalable composition of claim 1, as taught by Bianco in view of Bosch further in view of Dodd.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because inhalable NSAID particles induce a remarkable attenuation of the bronchial responses to but non-specific and specific stimuli in asthmatics in the absence of side-effects (see Bianco, col. 1, lines 61-64).  Additionally, delivery of drugs via inhalation is beneficial in that inhalation is the optimal route of administration to achieve sufficiently high levels of drug in some disease states, certain agents delivered via inhalation can produce fewer systemic side effects, without compromising efficacy, and drugs intended for systemic activity may be delivered via inhalation to take advantage of the high surface area of the lungs, providing rapid drug absorption into the systemic circulation without first pass metabolic effects associated with oral administration, as explained by Bosch (see [0002]).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use NSAID in micronized form because the resulting composition has superior powder flow properties compared to the powder flow properties of a blend manufactured using a conventional process (see above).
*
Claims 1 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,051,566 (“Bianco”) (currently of-record) in view of US 2014/0065219 (“Bosch”) further in view of US 2012/0160944 (“Dodd”) further in view of US 2014/0326812 (“Dodd II”), as applied to claim 8.  The last three references are cited on the IDS filed on 22 November 2017.
	Bianco, Bosch, and Dodd are discussed above.
	Bosch differs from the instant claims in that it does not explicitly teach the angle of repose recited in claim 8.  However an angle of repose of less than 45 degrees is known in the art, as shown by Dodd II (see Figure 16 (J-M) and Example 20).  
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the inhalable composition of claim 1, wherein the composition comprises an NSAID jet milled to create an angle of repose of less than 45 degrees, and further comprises a preservative, as taught by Bianco in view of Bosch in view of Dodd, further in view of Dodd II.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because inhalable NSAID particles induce a remarkable attenuation of the bronchial responses to but non-specific and specific stimuli in asthmatics in the absence of side-effects (see Bianco, col. 1, lines 61-64).  Additionally, delivery of drugs via inhalation is beneficial in that inhalation is the optimal route of administration to achieve sufficiently high levels of drug in some disease states, certain agents delivered via inhalation can produce fewer systemic side effects, without compromising efficacy, and drugs intended for systemic activity may be delivered via inhalation to take advantage of the high surface area of the lungs, providing rapid drug absorption into the systemic circulation without first pass metabolic effects associated with oral administration, as explained by Bosch (see [0002]).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use NSAID jet milled to create an angle of repose of less than 45 degrees because it results in a powder having handling characteristics that are superior to those of powders made by conventional size reduction processes, as taught by Dodd II (see [0025]).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 30 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that Bianco teaches an NSAID solution and fails to teach a dry powder composition (see remarks, page 4).
Examiner respectfully submits that in one embodiment, Bianco teaches “mixtures of powders with microfine drugs which can be administered using inhalers” (see col. 2, lines 4-6), as noted in the obviousness rejection.
Applicant argues that Bianco fails to disclose NSAID particles that are carrier-free and consist of pure and excipient free, undiluted NSAID.  See remarks, page 5.
Examiner respectfully disagrees.  The main teaching of Bianco is inhalation of pure NSAID particles (see, e.g., col. 1, lines 51-64 and claims 1-6).  It should be noted that instant claim 1 uses the open transition term “comprising” and thus is not limited to elements recited in the claim.  The closed transition phrase “consist of” is directed to NSAID particles specifically, which, as noted above, are disclosed by Bianco.
Applicant argues that Flectadol™ contains ingredients in addition to NSAID.  See remarks, page 5.
As noted above, instant claim 1 uses the open transition term “comprising” and thus is not limited to elements recited in the claim.  The closed transition phrase “consist of” is directed to NSAID particles specifically, which, as noted above, are disclosed by Bianco.
Applicant argues that Examiner has failed to point to a refence that expressly or impliedly suggests an NSAID particles that are carrier-free and consist of pure and excipient-free undiluted NSAID.  See remarks, pages 5-6.
Examiner respectfully disagrees.  As noted above, Bianco could not be more clear that the NSAID particles disclosed are pure NSAID (see, e.g., col. 1, lines 51-64; col. 6, lines 34-36 and 46-49; and claims 1-5).  While the composition disclosed by Bianco does teach other agents, these are permitted by instant claim 1, which uses the open transition phrase “comprising.”  In fact, the instant application also claims a composition that comprises agents in addition to NSAID (see claim 13, claiming an antimicrobial agent and claim 18, claiming an anti-inflammatory agent).  
Applicant argues that Bianco teaches an NSAID solution and fails to teach a dry powder composition (see remarks, page 4).
As noted above, Examiner respectfully submits that in one embodiment, Bianco teaches “mixtures of powders with microfine drugs which can be administered using inhalers” (see col. 2, lines 4-6), as noted in the obviousness rejection.
*
The remaining remarks do not present new arguments.
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615